Mr. Chief Justice Mercur
delivered the opinion of the court,
This was a feigned issue to try the right of the plaintiff to certain personal property, levied on by virtue of execution against her husband. The learned Judge held the evidence of her ownership, as against the creditors of her husband, was insufficient 'to submit to the jury, and gave them binding instructions to find for the defendants.
Inasmuch as the plaintiff purchased the property during her coverture, and after her husband became insolvent, she must prove by evidence, not uncertain or doubtful, but clear and satisfactory, that she bought it on the credit of her separate estate, or paid for it with her own separate funds not derived from her husband.
The question therefore now is, was the evidence of such a certain and positive character that it should have been submitted to the jury to find whether she bought it under such circumstances as in law to give her a good title thereto against the creditors of her husband.
The witnesses on the part of the plaintiff testified substantially, that she had been employed, for many years, as a clerk, in a store carried on by her husband and his father, as co-*212partners. In payment of her services, and as gifts from his father from time to time, during ten years previous to the spring of 1880, she had accumulated about one thousand dollars. Some of this she had invested in building associations and the residue otherwise.
In March, 1881, she presented her petition to the Court of Common Pleas of said county, under the Act of 3d April, 1872, entitled “An Act securing to married women their separate earnings.” It was ordered to be filed on the day of its presentation, and on the following day was duly recorded in the office of the recorder of deeds of said county. Such record, the Act declares, shall be conclusive evidence of her right to her separate earnings, whether the same be “ as wages for labor, salary, property, business, or otherwise,” and shall accrue to and inure to her separate benefit and use, and be under her control independently of her husband, so as not to be subject to any legal claim of her husband, or to the claim of any of his creditors, the same as if she were a feme sole.
Some two months after this record was made, with the avails of her property and on the credit which she had, she purchased some goods, and established a small store which she carried on for more than a year and a half. Her stock of merchandise in January, 1883, was worth about $2,500, but she was indebted thereon some $1,500. She then purchased of Ridgway his stock of goods, good-will and fixtures, in consideration of $14,000 to be paid therefor. She borrowed and paid down $1,000, and gave her judgment note for the residue, payable iti sums of $1,000 each, weekly. She transferred the merchandise from the former store to the one which she acquired from Ridgway. Very soon after her last purchase the stock of merchandise was levied on as the property of her husband. Her claim of ownership in the property led to the formation and trial of this issue.
The present contention is whether all the evidence of the plaintiff, if believed, is sufficient in law to justify a verdict in her favor?
It is true Bovard v. Kettering, 101 Pa. St., 181, decides, that the Act of 1872 does not confer on a married woman all the privileges of a feme sole trader; yet the Act does give her the right to engage in business, and for indebtedness contracted therein gives her creditors the right to sue her without joining her husband in the suit. While it stops short of making her a feme sole trader in all respects, it protects her separate earnings and property from liability for the debts of her husband. It does not permit her to buy property for him under cover of her name,’ nor to fraudulently conceal his property to the injury of his creditors; yet it empowers her *213to protect her own property against them, when not acquired in fraud of their rights.
The fact that the husband assists in managing- and conducting the business of the wife carried on in her name, is evidence proper for the jury to consider in determining the good faith of the wife’s claim of property. If, however, her separate right to the property be found to exist, his services in conducting her business cannot defeat or destroy her title to the property. A husband may not only act as agent for his wife, but he has the legal right to give his wife his labor and skill in conducting her business, and his creditors cannot sell her property produced by his labor and skill with her original property: Seeds v. Kahler, 76 Pa. St., 262: Gibbs & Sterrett Manuf. Co. v. Goe, 1 Pennypacker, 238.
When a wife buys on credit, the burden of proof is on her to show that she bought on the credit of her separate estate: Silvens’ Ex’rs v. Porter, 74 Pa. St., 448; Seeds v. Kahler, supra; Sixbee v. Bowen, 91 Id., 149. If, however, she is shown to own separate estate, it is a question of fact for the jury whether she bought on the credit thereof. If she did so buy, her title thereto cannot be impeached by the creditors of her husband by proving her subsequent inability to pay according to her contract. That is a matter between her and her vendor. Disappointed expectations alone will not change the legal effect of the purchase.
Known integrity and business qualifications of a wife may be recognized as an element in obtaining credit: yet in the absence of separate property of the wife, they are insufficient in themselves alone to protect against the creditors of her husband the property which she lias purchased : Leinbach v. Templin, 15 W. N. C., 17.
Prior to the plaintiff’s purchase of Ridgway, her separate property in the stock of goods held in her name does uot appear to have been questioned. She had some money with which she started the business, and in her own name continued to buy and sell goods for a considerable length of time. Tlie fact that she owed for some of those goods did not destroy her title thereto. Under the evidence it cannot be held as matter of law that her title to that stock of goods could be overthrown by the creditors of her husband.
With that stock on hand and the §1,000 which she borrowed in her own name and on her own credit, she bought of Ridgway. She did not obtain the money on the joint credit of herself and her husband ; nor did he at any time or in any maimer agree to pay the same, as the husband did in Pier et al. v. Siegel et ux., 15 W. N. C., 480, where the wife had no separate estate.
*214In view of the property which she held in her own name, there is no legal presumption that she bought on the sole credit of the money- which she borrowed.
The case of Leinbach v. Templin, supra, is urged as sustaining the court below in affirming the first point submitted bv the defendant. There, however, it was admitted that the wife had no separate estate; she purchased on her personal credit only. The court below was reversed rather on the unquestioned facts than the omission to affirm the precise words of the point.
In civil cases a fact need not necessarily be proved beyond a reasonable doubt. It may generally be established by preponderating evidence. So here, if the plaintiff show by clear and satisfactory preponderating evidence that she purchased the property in contention on the credit of her separate estate, the creditors of her husband had no right to levy on it by virtue of an execution against him.
The learned judge erred in taking the ease from the jurju It should have been submitted to them under proper instructions.
Judgment reversed, and a venire facias de novo awarded.